Conviction is for burglary. Punishment was assessed at five years confinement in the penitentiary.
Only one question is presented for our review. Appellant requested a special charge to the effect that if his mind at the time of the burglary was in an unbalanced condition from the use of morphine to the extent that he did not know what he was doing and did not know the right from the wrong, he should be acquitted. This special charge was refused, and it is only necessary for us to determine whether the evidence raises the issue requiring its submission.
Appellant was charged with the burglary of a house under the control of W.G. Wehrung, and the place of business was known as the "Katy Motor Company." Another prosecution against appellant is pending in this court in cause No. 6675, and we conclude this place of business was burglarized on more than one occasion. The evidence upon which appellant urges the pertinency of the requested charge was practically the same in the instant case and that disclosed by the record in No. 6675. In a review of the latter case we have already reached the conclusion that the evidence was insufficient to raise the issue. There being practically no difference between the testimony on this point in the two case we have reached the conclusion that the court was not in error in refusing the special requested charge.
The evidence is sufficient to support the conviction, and the judgement of the trial court will be affirmed.
Affirmed.
                          ON REHEARING.                         April 5, 1922.